
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.6.4


PRIVATE AGREEMENT

between

        GRUPPO LEPETIT S.p.A., having its registered office in Via R. Lepetit
no. 8, Lainate, registered with Companies Registry of Milan under no. 22409, Tax
Code and VAT no. 00795960152, in the person of its pro-tempore legal
representative

        (hereinafter, "LEPETIT")

and

        BIOSEARCH ITALIA S.p.A., having its registered office in Viale Regina
Giovanna no. 17, Milan, registered with Companies Registry of the Court of Milan
under no. 1523129, Tax Code and VAT no. 11922440158, in the person of its
pro-tempore legal representative

        (hereinafter, "BIOSEARCH")

WHEREAS

•BIOSEARCH and LEPETIT entered into a private agreement on 4 December 1998, by
means of which they agreed upon the principles for their future relations
concerning the production of [*] owned and developed with BIOSEARCH technology
and, on 8 March 1999, they entered another private agreement relating to
LEPETIT's specific production of "[*]" for BIOSEARCH (hereinafter, the
"Agreements");

•LEPETIT, at its own Brindisi plant (the "Plant"), owns some facilities
(hereinafter, the "Equipment") and a production process, already experienced and
tested at industrial level (the "Process") for the [*] (hereinafter, the "[*]")
of a solvent called "[*]", Equipment and Process used by LEPETIT during the
manufacturing process of one of its products;

•BIOSEARCH, after acknowledging the validity and effectiveness of LEPETIT's
Equipment and Process for the [*], asked LEPETIT its availability to carry out
on its own the [*] used for the production of [*] (hereinafter, the "[*]"), to
integrate the production of [*] already manufactured by LEPETIT in compliance
with the Agreements;

•LEPETIT has declared that it is willing to perform such activities and
therefore it is necessary to formalise in a specific agreement the contents of
the understanding reached.

THEREFORE THE PARTIES AGREE AS FOLLOWS

ARTICLE 1—RECITALS

        The preceding recitals are an integral part of this Agreement.

ARTICLE 2—SUBJECT MATTER

2.1BIOSEARCH appoints LEPETIT, that accepts, to proceed to the [*] from the [*]
arising from the production of [*], owned by BIOSEARCH, according to the
availability of LEPETIT's equipment, i.e. in the periods in which the equipment
is not used by LEPETIT for its own [*] activities, and by using the Process. The
[*], after its conformity with the agreed specifications (Exhibit A) has been
tested, shall be used again for the production of [*].

2.2The cost for the disposal at third parties of [*], if any, resulting from the
[*] Process shall be charged in full to [*] and the latter shall acknowledge it
in full to [*].

--------------------------------------------------------------------------------

        [*] Indicates that certain information in this exhibit has been omitted
and filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

2.3LEPETIT undertakes to perform the [*] fully observing the applicable laws and
good manufacturing practice as well as the production licenses required by law
and observing the technical specifications (the "Specifications") agreed upon
with BIOSEARCH.


ARTICLE 3—CHECKS AND CONTROLS

        As regards quality control and inspection procedures, the parties shall
adhere to the relevant procedures used in the Plant. BIOSEARCH shall be entitled
to carry out checks and inspections on the [*], which LEPETIT shall permit,
provided they are performed during normal working hours on business days.

ARTICLE 4—PERMITS AND AUTHORISATIONS

        At its own risk and expense, LEPETIT shall apply for the grant of
whatever authorisations are required from an environmental and safety point of
view to proceed to the [*] and reuse of [*], in compliance with the applicable
laws, rules and regulations in force. Any expenses relating to such
authorisations shall be charged in full to BIOSEARCH.

        LEPETIT shall send the required communications and notices concerning
the [*], complying with the specific obligations imposed by the applicable
legislation.

ARTICLE 5—CONFIDENTIALITY

        The parties undertake to treat as secret and confidential all
information they become aware of from the other party during the performance of
this Agreement and also agree not to use such information for purposes other
than this Agreement. The parties further undertake not to disclose such
information to third parties, strictly limiting knowledge thereof to the
employees involved in performing this Agreement.

        The following are exceptions to the foregoing prohibition:

1)information which at the time of its communication is already in the public
domain;

2)information which after being communicated will enter the public domain
following publication or for other reasons, provided such is not a result of
breach of this Agreement;

3)information which a party can prove was already in its possession prior to
communication thereof by the other party and which was not obtained directly or
indirectly from that other party;

4)information received from third parties provided such third parties have not
directly or indirectly received it by virtue of a secrecy agreement.

ARTICLE 6—STORAGE AND USE

6.1Without charging any additional fees therefor, LEPETIT shall arrange to store
and reuse the [*] in the production of [*] in compliance with the agreements
made from time to time between the Parties and also undertakes to move it in
conformity with BIOSEARCH's instructions. It is agreed upon by the Parties that,
at the end of each seasonal [*] campaign, the possible waste of the Equipment's
storing tanks shall be sent for disposal, should any other kind of storage not
be possible. At all events, subject to prior written notice of LEPETIT to
BIOSEARCH of the date of change of the [*]'s seasonal campaign, the parties
shall meet at least two months before such date, to define the operating
procedures suitable to minimise the recourse to disposal of the [*]. It is
moreover expressly understood that the costs of disposal, as provided for by
paragraph 2.2, shall be charged in full to BIOSEARCH.

2

--------------------------------------------------------------------------------

LEPETIT further undertakes to comply with all of the accounting and
administrative formalities in connection with such storage and movement.

6.2The [*] shall belong to BIOSEARCH and be considered as such by LEPETIT.
LEPETIT shall take care of its good storage, reuse or disposal according to the
directions agreed upon.


ART. 7—ORDERS

        With effect from the commencement date of this Agreement, BIOSEARCH
shall send LEPETIT the authorisation to the [*] and reuse of [*] to be made by
LEPETIT during the subsequent [*] period subject to availability of the
Equipment. LEPETIT, upon receipt of the order, shall notify BIOSEARCH of the
availability of the Equipment, of the [*] times and of the availability of the
[*]. Any delay in the availability of the [*] may in no way be imputed to
LEPETIT, provided that it is not caused by a manifest negligence of the latter.

        The [*] shall be reused by LEPETIT according to the instructions given
by BIOSEARCH.

ART. 8—MANUFACTURING CONSIDERATION AND PAYMENT TERMS

8.1The all-inclusive consideration for the [*] that is the subject matter of
this Agreement shall be ITL [*] (= [*]) for every kilo of [*]. Upon introduction
of the Euro as exchange currency, the above amount will be converted according
to the applicable rules.

Such amount will at the end of each solar year be revised in accordance with
variations in the ISTAT index, or different index to be introduced upon
introduction of Euro as exchange currency.

8.2In the event of significant variations in the productivity and/or yield of
the Manufacturing, the parties agree to renegotiate in good faith the
consideration under the preceding paragraph. Should the parties fail to reach
agreement on the new consideration, each party shall be entitled to withdraw
from this Agreement subject to giving adequate notice.

8.3The amounts under paragraph 8.1 above shall be paid by BIOSEARCH at the end
of the month by bank transfer within [*] from the date of invoice.

ART. 9—TERM

9.1This Agreement shall take effect from 1 December 2000 until [*], expiry date
of the agreement regarding the production of [*].

9.2Upon [*] of the [*], this [*] will [*] for [*].

9.3This Agreement may be terminated immediately by either of the parties without
any notice period and subject to communicating the termination by registered
letter (with advice of receipt) in the event that the other party breaches any
one of its obligations and fails to remedy the breach within [*] of being
requested to do so by the non-defaulting party.

9.4BIOSEARCH shall have the right to withdraw from this Agreement subject to
giving at least [*] prior written notice in the event that one of its production
units becomes available provided that it notifies LEPETIT of such in writing by
registered letter (with advice of receipt). No indemnity shall be due to LEPETIT
in such case.

9.5LEPETIT shall have the right to withdraw from this Agreement subject to
giving at least [*] prior written notice, without incurring any penalty or
having to pay any compensation or indemnity to BIOSEARCH, in the event of the
further unavailability of the Equipment necessary for the [*] of its own [*].

3

--------------------------------------------------------------------------------

ART. 10—ASSIGNMENT

        This Agreement may in no case be assigned or transferred by either party
in whole or in part to third parties without the prior written consent of the
other party. LEPETIT shall have the right to assign this Agreement to other
companies of the Aventis Group in Italy, subject to giving BIOSEARCH written
notice thereof. BIOSEARCH shall have the right to assign this Agreement to one
of its production companies, subject to giving LEPETIT written notice thereof.

ART. 11—DISPUTES

        The Courts of Milan shall have exclusive jurisdiction over any dispute
that may arise between the parties in relation to the interpretation and/or
performance of the provisions of this Agreement.

ART. 12—CONTRACTUAL EXPENSES AND TAXATION

        The parties declare that the goods and services contemplated by this
Agreement are subject to VAT and thus this Agreement will be registered at a
fixed tax pursuant to and in accordance with Articles 5 and 40 of Presidential
Decree no. 131 of 24 April 1986.

Lainate, 30 November 2000

Gruppo Lepetit S.p.A.                        Biosearch Italia S.p.A.

4

--------------------------------------------------------------------------------


EXHIBIT A

Detailed list of [*]

[*]


--------------------------------------------------------------------------------

  [*]

--------------------------------------------------------------------------------

[*]   [*] [*]   [*] [*]   [*]

5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.6.4

